                                        UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF ALABAMA

    UNITED STATES OF AMERICA                                                   AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                               (For Revocation of Supervised Release)

    v.
                                                                               Case Number: 1:06-CR-00042-005
    KERRY CALVIN BRACY1                                                        USM Number: 09391-003
                                                                               Christopher Knight, Esquire
                                                                               Defendant’s Attorney

THE DEFENDANT:
          admitted guilt to violation of standard condition 7 & the special condition as set forth in the amended petition dated
          9/14/2018.
          was found in violation of condition(s)                                       after denial of guilt.

The defendant is adjudicated guilty of these violations:

    Violation Number                                         Nature of Violation                                        Violation Ended
            7                                                      Technical
          Special                                                  Technical




The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

         The Court dismisses the statutory condition defendant is discharged as to such violation condition.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes in
economic circumstances.



                                                                           September 12, 2019
                                                                           Date of Imposition of Judgment

                                                                           /s/Terry F. Moorer
                                                                           Signature of Judge

                                                                           TERRY F. MOORER
                                                                           UNITED STATES DISTRICT JUDGE
                                                                           Name and Title of Judge

                                                                            September 30, 2019
                                                                           Date




1
    Correcting name of Defendant to read Kerry Calvin Bracy.
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                Judgment -- Page 2 of 2

DEFENDANT:                 KERRY CALVIN BRACY
CASE NUMBER:               1:06-CR-00042-005

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

TIME SERVED.

       The court makes the following recommendations to the Bureau of Prisons:



       The defendant is remanded to the custody of the United States Marshal.
       The defendant shall surrender to the United States Marshal for this district:

               at                                        a.m.                p.m.   on

                as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                before 2 p.m. on
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                             RETURN
I have executed this judgment as follows:


        Defendant delivered on                                     to


at                                      , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL
                                                                        By

                                                                                         DEPUTY UNITED STATES MARSHAL
